Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise is similar in use to thrown silk not more advanced than singles, tram, or organzine and following the principles in United States v. Steinberg Bros. (47 C.C.P.A. 47, C.A.D. 727), the merchandise entered for consumption, or withdrawn from warehouse, prior to June 6,1951, was held dutiable at 20 percent ad valorem under paragraph 1203 of the tariff act, by similitude, and the items entered for consumption, or withdrawn from warehouse, on and after June 6, 1951, were held dutiable at 10 percent under said paragraph 1203, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), by similitude.